DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 8-13, in the reply filed on 4/19/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 claims “the cellulose fraction includes nitrocellulose in the form of nitrocellulose chips with plasticizer fraction, as pelleted nitrocellulose and/or in phlegmatized, moistened form”.
It is unclear if nitrocellulose chips with plasticizer fraction, as pelleted nitrocellulose AND in phlegmatized, moistened form ARE ALL present in the coating agent of just one of these. Clarification is needed. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandon (US20130157020).
Crandon, example 12, teaches a composition comprising nitrocellulose resin, Surkopak 5246, citrate plasticizer, Coatsil 1770 silane. 
The nitrocellulose resin as taught by Crandon reads on a cellulose fraction as claimed in claim 1.
Surkopak 5246 as taught by Crandon reads on a binder as claimed in claim 1. 
Coatsil 1770 silane as taught by Crandon reads on a silane having functional groups adhesion promoter as claimed in claim 1. 
A preamble of “for pencils for writing, drawing or painting or for cosmetic products of all kinds” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or 

Regarding claims 9-10, Coatsil 1770 silane as taught by Crandon reads on a silane having epoxifunctional groups as claimed in claims 9-10, 

Regarding claim 11, Crandon teaches the content of the Coatsil 1770 silane in the coating agent is 3 wt%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crandon (US20130157020) as applied to claim 8 and further in view of Kaeppler et al (7993439). 
Although Crandon teaches an ink formulation comprising nitrocellulose, Crandon does not teach nitrocellulose in the form of a pellet. 
Kaeppler teaches printing ink concentrates. 
Kaeppler, col. 4, teaches the printing ink concentrate in the form of coated non-tacky and/or uncoated non-tacky pellets has a number of important advantages. For example, it can be treated like a bulk material. Thus each pellet can be removed individually and numerically metered. With concentrates for offset printing inks a manual 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the nitrocellulose as taught by Crandon in pellet form as taught by Kaeppler as pellets are easy to convey and thus are easily transferable and further they can likewise be filled and transported like a pourable solid in an easy manner.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crandon (US20130157020) as applied to claim 8. 
Crandon, Table 3 example 12, teaches a composition comprising nitrocellulose resin in the amount of 11 wt%, Surkopak 5246 in the amount of 6 wt%, citrate plasticizer in the amount of 1.5 wt%, Coatsil 1770 silane in the amount of 3 wt%, ethanol solvent in the about of 30.7 wt, ethyl acetate solvent in the amount of 16.8 wt% and polyethylene wax solution in the amount of 1 wt%. 
The nitrocellulose resin as taught by Crandon reads on a cellulose fraction as claimed in claim 13.
Surkopak 5246 as taught by Crandon reads on a binder as claimed in claim 13. 

Polyethylene wax solution as taught by Crandon reads on a co-binder as claimed in claim 13.
Ethanol and ethyl acetate as taught by Crandon read on a solvent as claimed in claim 13. 
Further, Table 3-note teaches an ink formulator with skill in the art would know that the type and percent of materials could be altered for various end-use properties.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that percent of materials could be altered for various end-use properties. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4483714 teaches nitrocellulose in the form of pellets or flakes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/28/2021